Name: Commission Regulation (EC) No 941/96 of 28 May 1996 amending Annexes II, III, VIII and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries and repealing Regulation (EC) No 2635/95 introducing prior surveillance of imports of certain textile products originating in the United Arab Emirates
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  tariff policy;  Asia and Oceania;  trade policy;  leather and textile industries
 Date Published: nan

 29 . 5. 96 EN Official Journal of the European Communities No L 128/15 COMMISSION REGULATION (EC) No 941/96 of 28 May 1996 amending Annexes II, III, VIII and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries and repealing Regulation (EC) No 2635/95 introducing prior surveillance of imports of certain textile products originating in the United Arab Emirates 161 which on the date of its entry into force could have been imported under the provisions of Regulation (EC) No 2635/95 on the basis of an import document deli ­ vered by the competent authorities of the Member States and of products falling under category 2 which before the date of its entry into force were shipped to the Commu ­ nity, Whereas, it is therefore necessary to repeal as of 1 January 1996 Regulation (EC) No 2635/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee established under Article 25 of Regulation (EC) No 517/94 and Article 17 of Regulation (EEC) No 3030/93 , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 3053/95 (2), and in particular Article 19 in conjunction with Article 17 thereof, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bila ­ teral agreements, protocols or other arrangements, or by other specific Community import rules (3), as last amended by Regulation (EC) No 538/96 (4), and in parti ­ cular Article 11 ( 1 ), in conjunction with Article 25 (3) thereof, Whereas the Commission received from the Council , on 14 June 1994, directives to negotiate an agreement on trade of textile products with the United Arab Emirates; Whereas, pending the conclusion of these negotiations the Commission has introduced a prior surveillance of imports of certain textile products originating in the United Arab Emirates through Commission Regulation (EC) No 2635/95 0; Whereas negotiations were subsequently concluded and the Council decided to apply provisionally as of 1 January 1996 the initialled Agreement on trade in textile products with the United Arab Emirates (6); Whereas it is therefore necessary to amend as of 1 January 1996 Annexes II, III, VIII and XI to Regulation (EEC) No 3030/93, under the provisions of Article 19 of Regulation (EEC) No 3030/93, to take into account the conclusion of the bilateral Agreement between the Euro ­ pean Community and the United Arab Emirates; Whereas the measures envisaged under the present Regu ­ lation shall not prevent the importation of products falling under categories 4, 5, 6, 7, 8 , 9, 20, 21 , 26, 157 and Article 1 Regulation (EEC) No 3030/93 is amended as follows: 1 . in Annex II the words 'United Arab Emirates' are inserted after 'Ukraine'; 2. in Article 28 (6), first indent, of Annex III the words 'United Arab Emirates = AE' are inserted after 'Ukraine = UA'; 3. in Table A of Annex III the table appearing in Annex I to this Regulation is inserted after the table appli ­ cable for Turkmenistan; 4. in the table to Annex VIII the table appearing in Annex II to this Regulation is inserted after the table applicable for Turkmenistan; 5. in Annex XI the words 'United Arab Emirates' are inserted after 'Uganda'. Article 2 The present Regulation shall not prevent the importation  of products falling under categories 4, 5, 6, 7, 8 , 9, 20, 21 , 26, 157 and 161 which on the date of its entry into force could have been imported under the provi ­ sions of Regulation (EC) No 2635/95 on the basis of an import document delivered by the competent authorities of the Member States, (') OJ No L 275, 8 . 11 . 1993, p. 1 . (2) OJ No L 323, 30 . 12. 1995, p. 1 . (3) OJ No L 67, 10 . 3 . 1994, p. 1 . (4) OJ No L 79, 29. 3 . 1996, p. 1 . (5) OJ No L 271 , 14. 11 . 1995, p. 1 . (6) Not yet published in the Official Journal . No L 128/ 16 EN Official Journal of the European Communities 29 . 5 . 96  of products falling under category 2, which before the date of its entry into force were shipped to the Community. Article 3 Regulation (EC) No 2635/95 is repealed. Article 4 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. It shall be applicable as of 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1996. For the Commission Leon BRITTAN Vice-President 29 . 5 . 96 EN Official Journal of the European Communities No L 128/17 ANNEX I 'United Arab Emirates IA 2 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces IIA 9 tonnes 20 tonnes IIB 21 1 000 pieces 26 1 000 pieces V 157 tonnes I \ 161 tonnes ' ANNEX II 'United Arab Emirates 5% 6% 5% 5 % 5% 6% n.a. Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made l from and to Group V.'